On Petition for Rehearing
PER CURIAM.
“Dejay” petitions for a rehearing on two grounds: (1) that it be allowed to prove what tax savings it would have made in other years than 1944 and 1945; (2) and that we should not have considered the assent of the shareholders as suspending the Plan beyond January 31, 1944.
(1) The petition is overruled as to the second point which is wholly without merit.
(2) Save in its reply brief “Dejay” did not anywhere suggest that its payment of the tax for 1943 in reliance upon the Commissioner’s ruling of October 26, 1944, was a ground for relief, on the ground that, if it had known that the tax was not due till 1944, it could have saved some part of those taxes that it paid in later years. Indeed, even in its reply brief it went no further than to argue that it might have saved a part of its excess profits tax for 1944 and 1945. Now it wishes to be allowed to show, not only what part of its excess profits taxes for 1944 and 1945 it could have saved, but also what part of its income taxes it could have saved for those and any later years. This request, doubly delayed though it is, we are willing to allow; “Dejay” may attempt to prove generally any losses that it sustained by reliance upon the ruling of October 26, 1944. Nevertheless we wish to have it clearly understood that by citing the Supreme Court decisions which we did in our opinion, we did not, and do not, mean in any sense to hold that any part of such a claim falls within the doctrine they lay down.
*873We wish to correct a mistake in our opinion in speaking of the claim as a “counterclaim.” Of course it would not be a “counterclaim,” but rather an alternative claim to that pleaded in the complaint.